990 F.2d 1259
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ernestine PETITT, Plaintiff-Appellant,v.MARTIN MARIETTA CORPORATION, International Steel;  HomeInsurance Co.;  United States Federal DistrictCourt, Defendants-Appellees.
No. 92-55690.
United States Court of Appeals, Ninth Circuit.
Submitted April 7, 1993.*Decided April 14, 1993.

Before BROWNING, KOZINSKI and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Ernestine Petitt appeals pro se the district court's order granting dismissal of her complaint with prejudice pursuant to Fed.R.Civ.P. 12(b)(1) and (6) in favor of Martin Marietta Aluminum (Marietta), Home Insurance Company (Home Insurance) and the United States District Court (USDC) in her action under 5 U.S.C. § 552a, Title VII of the Civil Right Act of 1964, 42 U.S.C. § 2000e, et seq., and 42 U.S.C. §§ 1981, 1983, and 1985.   Petitt alleged that (1) she was denied proper medical treatment while working for Marietta, (2) Home Insurance did not promptly pay her medical bills, and (3) the USDC joined in a conspiracy against her by dismissing her two previous complaints.   We review de novo, Andrade v. United States Sentencing Comm'n, No. 91-16249, slip op. 2681, 2683 (9th Cir.  Mar. 24, 1993), and we affirm for the reasons stated in the district court's order granting the defendants' motion to dismiss.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3